DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.
Claims 1-3, 6-13 and 16-22 are submitted for examination. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 103
Applicant's arguments filed 11/7/2022 have been fully considered. 
Argument 1:
Applicant argues on page 11 that “Wood fails to disclose at least a design analyzer configured to “determine the criteria scores, based on the at least one criterion, for the one or more architectural design prototypes by correlating the use, the layout, and the one or more cells in the one or more architectural design prototypes to the target network model” as required by claim 1.” This argument is refuted as follows.
Para [0113] of the specification states that “associating each cell with objects, such as internal wall, door, furniture, desk, table, appliances, and cabinets”. Therefore the object can be a wall, and the use of the wall is a standard use of a wall. “Correlating” according to paragraphs [0074] and [0102] of applicant’s specification is interpreted to mean a comparison; the proposed layout is assessed according to various criteria, including financial criteria, and the proposed layout is compared to an ideal/optimized layout.
Wood: para [0051], “the revisions to the auto-generated space plan 400 may include the creation of spaces, sub-spaces, interior walls, partitions, cubes, and so forth. In various embodiments, the revisions to the auto-generated space plan 400 are performed automatically, manually, or a combination of the two”; para [0051], “revise the auto-generated space layout 400. If so, then space layout revision operations, likewise familiar to those of skill in the art, are performed to generate one or more revised space plans, which in various embodiments are then stored in a BIM. In various embodiments, the auto-generated space plan 400 is revised through the use of BIM design tools and approaches familiar to skilled practitioners of the art. In these embodiments, the revisions to the auto-generated space plan 400 may include the creation of spaces, sub-spaces, interior walls, partitions, cubes, and so forth”.  Fig. 8B shows an iterative loop, “Space Layout Revisions”. Wood, para [0009], “The first set of space utilization metrics are then processed with the first set of organization structure data to determine whether the first or second space layout is the optimum space layout for the organization”.  Wood: Fig. 8A, “Process the Organization Structure Data and Space Constraint Data to Auto-generate a Space Layout”; Claim 3, “ wherein the space constraint data comprises at least one member of the set of: …financial constraint data…”; para [0009], “the IWMS receives a second BIM containing a second set of space constraint data associated with a second space. The first set of organization structure data and the second set of space constraint data are then processed by the IWMS to automatically generate a second space layout corresponding to the second space. Comparison operations are then performed to compare the first space layout to the second space layout, which results in the generation of a first set of space utilization metrics respectively associated with the first space layout and the second space layout. The first set of space utilization metrics are then processed with the first set of organization structure data to determine whether the first or second space layout is the optimum space layout for the organization”. 
The limitation is interpreted to merely mean that the layout is optimized according to a particular criteria or metric, by comparing the layout to a target. 
The metrics are criteria, and an optimum layout is only optimum if it ‘converges’ with a threshold. The comparison/correlating results in the determined criteria score/space constraint data/metric. The use, the layout and the cells are merely the use of the walls, the layout and the partitions/cubes. 
Argument 2:
Applicant argues on pages 11-12 that the prior art does not teach the amended claim language, namely “Hart fails to disclose, for example, the claimed design generator configured to “iteratively modify the use, the layout, and the one or more cells in the one or more architectural design prototypes until criteria scores converge within a predetermined threshold” as recited in claim 1.” This argument is refuted as follows.
The Wood references is used for this amendment. Wood: para [0051], “revise the auto-generated space layout 400. If so, then space layout revision operations, likewise familiar to those of skill in the art, are performed to generate one or more revised space plans, which in various embodiments are then stored in a BIM. In various embodiments, the auto-generated space plan 400 is revised through the use of BIM design tools and approaches familiar to skilled practitioners of the art. In these embodiments, the revisions to the auto-generated space plan 400 may include the creation of spaces, sub-spaces, interior walls, partitions, cubes, and so forth”; Fig. 8B shows an iterative loop, “Space Layout Revisions”; para [0009], “The first set of space utilization metrics are then processed with the first set of organization structure data to determine whether the first or second space layout is the optimum space layout for the organization”. The metrics are criteria, and an optimum layout is only optimum if it ‘converges’ with a threshold. 
Argument 3:
Applicant argues on pages 13-14 that “the cited portions of Wood disclose to “revise the auto-generated space layout 400,” and fail to disclose automatically discarding one or more architectural design prototypes based on the criteria scores as required by claims 21 and 22.” This argument is refuted as follows. 
As stated in the previous rejection, if a layout is revised, then necessarily the previous iteration of the design must be discarded. See Wood: Fig. 8B, “Perform Space Layout Revisions”; para [0051], “revise the auto-generated space layout 400. If so, then space layout revision operations, likewise familiar to those of skill in the art, are performed to generate one or more revised space plans, which in various embodiments are then stored in a BIM. In various embodiments, the auto-generated space plan 400 is revised through the use of BIM design tools…”
The rejection has been modified to address the filed claim amendments. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-13, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 30-31: the amendment recites “assign a use for the object” and “iteratively modify the use”. However, there is no description in the disclosure for assigning and modifying a use of an object. The disclosure only describes assigning a use of a layout (see for example, paragraphs [0020] and [0122] of the printed publication). For the purposes of examination, this is assumed to be a typo, and that the use is for a layout. 
Claim 11 is rejected for similar reasoning. 
The depending claims are rejected by virtue of their dependency. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-13, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 30-31: the amendment recites “assign a use for the object” and “iteratively modify the use”. However, there is no description in the disclosure for assigning a use of an object. The disclosure only describes assigning a use of a layout (see for example, paragraphs [0020] and [0122] of the printed publication). For the purposes of examination, this is assumed to be a typo, and that the use is for a layout. 
Claim 11 is rejected for similar reasoning. 
The depending claims are rejected by virtue of their dependency. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0183483 (“Hart”) in view of “Interruptions in the workplace: A case study to reduce their effects” (“Sykes”) in view of US 2016/0012359 (“Wood”), further in view of US 2018/0137214 (“Benjamin”).
Regarding claims 1 and 11, Hart teaches:
A system for generating an architectural design (Hart: Abstract, Figure 4; para [0047], “Floor plans--architectural drawings”), the system comprising: 
a display device; a memory; and a processor coupled to the memory programmed with executable instructions, the instructions including: a modeling engine (Hart: para [0067], "a conventional vector drawing program, designated SVG editor module 120, preferably capable of editing in SVG format. There are a few existing drawing packages that support SVG format, including Adobe Illustrator, Corel Draw, and Inkscape. Alternatively, a traditional CAD authoring package may be used to create a DWG or DXE formatted floor plan”; drawing packages are modeling engines)that obtains a target network model (applicant’s specification describes the ‘target network model’ as the desired spatial clustering of the members of an organization in paragraph [0010]; Hart: para [0047], “Floor plans--architectural drawings including”; para [0078], “a subscribed user may define people and/or assets and then add them into the floor plan editing panel 140 simply by dragging icons from one to the other across the partition, and placing them as desired”; para [0106], “floor plan visualization reporting--vacancies, departmental areas, space use, etc.”; para [0104] floor plan based seating plans”; para [0057], “the ideal space standards”; Hart obtains the ideal/target spatial clustering/seating for the architectural layout),
a design generator that generates one or more architectural design prototypes (Hart: para [0043] FIG. 1 is a block diagram of the business method for combining organizational, financial and space design criteria into the project planning process”), wherein the design generator is configured to
receive, via user interface, a floorplan as an input (Hart: Fig. 2, “pre-existing CAD format floorplan” 105, “Load CAD file” 110),
partition the floorplan into one or more cells (Hart: claim 10, “a vector graphic floor plan representing a confined office space subdivided into defined areas”; para [0090], “Beginning with the vector-graphics floor plan object (described above) for the entire floor, the now-defined assets may be assigned to particular locations. For example, room objects for each room or space may be assigned to the floor plan including room occupancy, room type, cost allocation tracking; personnel objects (people) including name, position, departments, project teams, manager teams, birthday, etc. Structural objects may be assigned such as partitions; furniture assets; equipment assets; information technology (IT) assets”; partitions create rooms/cells),
generate the one or more architectural design prototypes by determining a layout for the one or more cells (Hart: para [0032], “Subscribers can display a given floor plan by opening it within the user interface of the present software. Assets can then be positioned on the floor plan by clicking and dragging asset icons onto the floor plan, thereby embedding an object onto the floor plan which populates the floor plan with the corresponding asset data derived from the web-enabled database”; para [0090], “Structural objects may be assigned such as partitions”), and associating an object with the one or more cells (note: para [0113] of the specification states that “associating each cell with objects, such as internal wall, door, furniture, desk, table, appliances, and cabinets”, therefore the object can be a wall, and the use of the wall is a standard use of a wall; Hart: para [0090], “Beginning with the vector-graphics floor plan object (described above) for the entire floor, the now-defined assets may be assigned to particular locations. For example, room objects for each room or space may be assigned to the floor plan including room occupancy, room type, cost allocation tracking; personnel objects (people) including name, position, departments, project teams, manager teams, birthday, etc. Structural objects may be assigned such as partitions”; para [0070], “The remaining objects may then be embellished with additional information in substep 116. Whenever any additional objects are needed to describe any structure or the environment, they are added here. Such objects typically include simple lines to representing walls or the sides of buildings or they may be polygons or polylines or other obstructions”),
assign a use for the object associated with the one or more cells (note: para [0113] of the specification states that “associating each cell with objects, such as internal wall, door, furniture, desk, table, appliances, and cabinets”, therefore the object can be a wall, and the use of the wall is a standard use of a wall; Hart: para [0090], “assets may be assigned to particular locations. For example, room objects for each room or space may be assigned to the floor plan including room occupancy, room type, cost allocation tracking; personnel objects (people) including name, position, departments, project teams, manager teams, birthday, etc. Structural objects may be assigned such as partitions”; para [0070], “The remaining objects may then be embellished with additional information in substep 116. Whenever any additional objects are needed to describe any structure or the environment, they are added here. Such objects typically include simple lines to representing walls”), and
a design analyzer that selects one or more architectural designs (Hart: para [0110], “analytical reports--occupancy metrics, financial metrics”), wherein the design analyzer is configured to
select at least one criterion for the one or more architectural design prototypes, the at least one criterion comprising at least one of a cost criterion (Hart: para [0060], “The sixth step 12 entails developing financial cost models for various real estate alternatives. The cost models depend on predetermined variables including existing lease rate, anticipated lease rate, escalation rate, occupancy cost per person/attorney, etc. This data is entered into the CAOM office management database”), a wellness criterion, a community criterion, a work style criterion, a choice criterion, a privacy criterion (Hart: para [0061], “The seventh step 14 entails determining occupancy metrics including rentable square feet (RSF) per person/attorney, conference seat per person/attorney, filing drawer per person/attorney, private/open office ratio, percent of total RSF--office space, support, special purpose, reception & conference, amenities, Vacancy rate. This data is entered into the CAOM office management database”), or a vibrancy criterion; 

Hart does not teach:
receive, from a digital communications network of an organization, metadata of digital communications between members of the organization, where the received metadata is in a predetermined digital format, and 
generate, based on the metadata, the target network model for one or more architectural designs, wherein the target network model comprises
(a) a work style of the members of the organization generated by partitioning the members of the organization into different clusters based on the metadata,
(b) a level of interaction between the members of the organization generated based on a frequency of the digital communications between the members as indicated by the metadata,
(c) one or more members of the organization with a predetermined pattern of communications with other members of the organization based on the metadata, and 
(d) a spatial clustering of the members of the organization based on the level of interaction between the members of the organization; 
iteratively modify the use, the layout, and the one or more cells in the one or more architectural design prototypes until criteria scores converge within a predetermined threshold; and 
determine criteria scores, based on the at least one criterion, for one or more architectural design prototypes by correlating the use, the layout and the one or more cells in the one or more architectural design prototypes to the target network model; and
automatically select the one or more architectural designs from the one or more architectural design prototypes based on the criteria scores for the one or more architectural design prototypes; and 
a user interface configured to display, on the display device
the one or more architectural designs, and at least one of 
the target network model, 
the at least one criterion, 
or the criteria scores.

Hart does not teach but Sykes does teach:
receive, from a digital communications network of an organization, metadata of digital communications between members of the organization, where the received metadata is in a predetermined digital format (claim 2 indicates that the metadata is at least one of emails, calendars, file sharing, or instant messages; Sykes: page 389, 3.2. Data collection technique; 3.3 Types of Interruptions, “Several different types of interruptions were of interest in this research. During the researcher observations, the type of interruption and rich contextual information was recorded. The types of interruptions observed were the following: 1. telephone, 2. Instant Messenger, and updating system notifications (e.g., Windows update, Adobe, Java, etc.), 3. email notifications”), 
(b) a level of interaction between the members of the organization generated based on a frequency of the digital communications between the members as indicated by the metadata (Sykes: Tables 3, 4, “Number of interruptions encountered by Technical Leads and Senior Developers level participants during an 8-h work day”, “Number of interruptions encountered by Staff and Associate level participants during an 8-h work day”, “Messenger”, “Email”, “Telephone” ),
(c) one or more members of the organization with a predetermined pattern of communications with other members of the organization based on the metadata (Sykes: Tables 3, 4, “Average number of interruptions”, “Average interruption length”; an average is equated to a pattern; page 391, “Tables 3 and 4 show summaries of the different types of interruptions, the length of interruptions and the ranges for both within a typical 8-h work day for Technical Lead/Senior Developers and Associate/Staff participants, respectively”; page 393, “identifying the types of interruptions that occur during typical office related activities in a mid-size software development company based in Canada.”), 
Hart teaches generating a target office/workplace layout model based on various standards (see Hart Figure 1), but not specifically based on metadata. Sykes teaches using metadata to improve the office layout (see page 393-394, “1. Physical Workplace Environment”, “2. High traffic areas—be aware of their impact”, “5. Quiet Meeting Rooms”). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hart (directed to generating an architectural layout) with Sykes (directed to using metadata to improve an office layout) and arrived at generating an architectural layout using metadata. One of ordinary skill in the art would have been motivated to make such a combination to generate an optimal workplace layout because “Collaboration is an important aspect for virtually all workplace environments. Workplaces often encourage and foster collaboration in a variety of ways with the purpose to collectively focus the group’s attention on a specific problem and solve it as quickly and as efficiently as possible” (Sykes: Abstract).

Hart and Sykes do not teach but Wood does teach:
iteratively modify the use, the layout, and the one or more cells in the one or more architectural design prototypes until criteria scores converge within a predetermined threshold (Wood: para [0051], “revise the auto-generated space layout 400. If so, then space layout revision operations, likewise familiar to those of skill in the art, are performed to generate one or more revised space plans, which in various embodiments are then stored in a BIM. In various embodiments, the auto-generated space plan 400 is revised through the use of BIM design tools and approaches familiar to skilled practitioners of the art. In these embodiments, the revisions to the auto-generated space plan 400 may include the creation of spaces, sub-spaces, interior walls, partitions, cubes, and so forth”; Fig. 8B shows an iterative loop, “Space Layout Revisions”; para [0009], “The first set of space utilization metrics are then processed with the first set of organization structure data to determine whether the first or second space layout is the optimum space layout for the organization”; the metrics are criteria, and an optimum layout is only optimum if it ‘converges’ with a threshold); and 
determine the criteria scores, based on the at least one criterion, for the one or more architectural design prototypes by correlating the use, the layout, and the one or more cells in (here, the ‘use’ appears to be referring to the use of the objects; para [0113] of the specification states that “associating each cell with objects, such as internal wall, door, furniture, desk, table, appliances, and cabinets”, therefore the object can be a wall, and the use of the wall is a standard use of a wall; Wood: para [0051], “the revisions to the auto-generated space plan 400 may include the creation of spaces, sub-spaces, interior walls, partitions, cubes, and so forth. In various embodiments, the revisions to the auto-generated space plan 400 are performed automatically, manually, or a combination of the two”; para [0051], “revise the auto-generated space layout 400. If so, then space layout revision operations, likewise familiar to those of skill in the art, are performed to generate one or more revised space plans, which in various embodiments are then stored in a BIM. In various embodiments, the auto-generated space plan 400 is revised through the use of BIM design tools and approaches familiar to skilled practitioners of the art. In these embodiments, the revisions to the auto-generated space plan 400 may include the creation of spaces, sub-spaces, interior walls, partitions, cubes, and so forth”; Fig. 8B shows an iterative loop, “Space Layout Revisions”) in the one or more architectural design prototypes to the target network model (‘correlating’ according to paragraphs [0074] and [0102] of applicant’s specification is interpreted to mean a comparison; the proposed layout is assessed according to various criteria, including financial criteria, and the proposed layout is compared to an ideal layout; Wood: Fig. 8A, “Process the Organization Structure Data and Space Constraint Data to Auto-generate a Space Layout”; claim 3, “ wherein the space constraint data comprises at least one member of the set of: …financial constraint data…”; para [0009], “the IWMS receives a second BIM containing a second set of space constraint data associated with a second space. The first set of organization structure data and the second set of space constraint data are then processed by the IWMS to automatically generate a second space layout corresponding to the second space. Comparison operations are then performed to compare the first space layout to the second space layout, which results in the generation of a first set of space utilization metrics respectively associated with the first space layout and the second space layout. The first set of space utilization metrics are then processed with the first set of organization structure data to determine whether the first or second space layout is the optimum space layout for the organization”; the comparison/correlating results in the determined criteria score/space constraint data/metric), and
automatically select the one or more architectural designs from the one or more architectural design prototypes based on the criteria scores for the one or more architectural design prototypes (Wood: Fig. 8A, “Process the Organization Structure Data and Space Constraint Data to Auto-generate a Space Layout”; Fig. 8B, “Select and Retrieve Space Layout(s) for Comparison” 822; paras [0062-0063], “the organization structure data and the space constraint data is processed in step 816, as described in greater detail herein, to auto-generate a space layout. The resulting space layout is then added to a target Building Information Model (BIM) in step 818... one or more space layouts are selected and retrieved in step 822”; para [0045], “the space constraint data may include financial data”; the constraints are considered the criteria, the layout is selected based on the constraint data); and 
a user interface configured to display, on the display device: the one or more architectural designs (Wood: Figures 4B, 7), and at least one of: the target network model, the at least one criterion for the architectural design (Wood: Fig. 6, para [0056], “FIG. 6 is a simplified table of space requirements data implemented in accordance with an embodiment of the invention for the performance of automated space layout operations associated with the call center organization depicted in the organization chart shown in FIG. 5. In this embodiment, the table of space requirements data 600 shows a listing of personnel 624 data and associated space allocation 622 data”), or criteria scores for the one or more architectural designs.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hart and Sykes (directed to generating an architectural layout) with Wood (directed to criteria scoring) and arrived at generating, an architectural layout with criteria scoring. One of ordinary skill in the art would have been motivated to make such a combination because it “combines the physical constraints of a given building, and the business needs of the organization using the space, to provide an automated layout of business spaces” (Wood: para [0007]).

Hart, Sykes and Wood do not teach but Benjamin does teach:
generate, based on the metadata, the target network model for the architectural design (Benjamin: Fig. 7), wherein the target network model comprises:
(a) a work style of the members of the organization generated by partitioning the members of the organization into different clusters based on the metadata (Benjamin: para [0082], “Based on daylight grid 1900, and also based on circulation grid 1600 shown in FIG. 16, workstyle analyzer 1460 is configured to generate a separate workstyle metric 1464 for each potential occupant. A given workstyle metric 1464 generated for any particular occupant indicates the degree to which the desk assigned to that occupant provides (i) a preferred amount of natural lighting and (ii) preferred exposure to high circulation nodes and other sources of activity, noise, and/or distractions. These preferences are indicated in criteria 204 per occupant. Workstyle analyzer 1460 aggregates individual workstyle metrics across teams within neighborhoods 802 and across floors in design option 214 to generate an overall workstyle metric 1464. Workstyle analyzer 1460 may also average this global metric based on the number of desks assigned in design option 214.”),
(d) a spatial clustering of the members of the organization based on the level of interaction between the members of the organization (Benjamin: para [0051], “Team distributor 440 distributes teams of potential occupants to specific desks relative to particular amenities based on criteria 204, as described in greater detail below in conjunction with FIG. 11”, para [0060], “Team distributor 440 is configured to analyze the geometry of design option 214 and then distribute different teams of potential occupants across each neighborhood 802 in a manner that optimally addresses the specific working preferences of each occupant. Team distributor 440 may also assign potential occupants to specific neighborhoods 802 based on overall team preferences aggregated across team members. Team distributor 440 may implement a “best fit” algorithm in order to generate a team distribution that matches teams to neighborhoods 802. Team distributor 440 may determine the degree to which any particular criteria 204 is met based on the set of metrics 222 computed by metric module 220. A”; para [0020], “FIG. 11 illustrates how the team distributor of FIG. 4 distributes teams within a given design option”; para [0059], “FIG. 11 illustrates how the team distributor of FIG. 4 distributes teams within a given design option, according to various embodiments of the present invention. As discussed above in conjunction with FIG. 2, criteria 204 reflects the working preferences of each potential occupant. Those working preferences may include desired distances to various amenities, centrality within the overarching workspace, exposure to traffic or other distractions, and so forth. Criteria 204 also indicates team membership for each potential occupant, as mentioned. In the context of this disclosure, a “team” simply refers to a group of potential occupants who should be assigned to the same neighborhood. In the context of a typical office, a team could refer to a department, such as “accounting” or “engineering,” as shown in FIG. 11, for example.”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hart, Sykes and Wood (directed to generating an architectural layout) with Benjamin (directed to work style and spatial clustering) and arrived at generating an architectural layout focusing on work style and spatial clustering. One of ordinary skill in the art would have been motivated to make such a combination for “more effective techniques for generating and evaluating optimal architectural designs” (Benjamin: para [0006]).

Regarding claims 2 and 12, Hart teaches:
The system of claim 1, further comprising a digital communications monitor configured to: 
send collected data of the digital communications between the members of the organization to the modeling engine (Hart: paras [0044], [0062], “Finally, the eighth step 16 entails taking the results of the above-described data collection and analysis steps, all of which at this point have been entered into the CAOM office management software solution, and using the software to generate reports or manage the data”).

Hart does not teach but Sykes does teach:
monitor the digital communications network of the organization, collect the metadata of the digital communications between the members of the organization, where the metadata is collected in the predetermined digital format by extracting, transforming, and loading the metadata of the digital communications between the members of the organization, the collected metadata of digital communications between the members of the organization comprising metadata of at least one of emails, calendars, file sharing, or instant messages (Sykes: page 388, “Table 1 Methodologies for data collection”, “Event Logger”, “Remote Desktop”; page 389, 3.2. Data collection technique, “3. Ease of data collection, including the management and storage of the data; 4. Ease of data analysis”; 3.3 Types of Interruptions, “Several different types of interruptions were of interest in this research. During the researcher observations, the type of interruption and rich contextual information was recorded. The types of interruptions observed were the following: 1. telephone, 2. Instant Messenger, and updating system notifications (e.g., Windows update, Adobe, Java, etc.), 3. email notifications”; the metadata is collected by event logging and remote desktop which extract the relevant information are managed, stored and loaded for data analysis).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hart (directed to generating an architectural layout with collected data) with Sykes (directed to collecting metadata to improve an office layout) and arrived at generating an architectural layout using collected metadata. One of ordinary skill in the art would have been motivated to make such a combination to generate an optimal workplace layout because “Collaboration is an important aspect for virtually all workplace environments. Workplaces often encourage and foster collaboration in a variety of ways with the purpose to collectively focus the group’s attention on a specific problem and solve it as quickly and as efficiently as possible” (Sykes: Abstract).

Regarding claims 3 and 13, Hart does not teach but Sykes does teach:
The system of claim 1, wherein the one or more members of the organization with the predetermined pattern of communications with the other members of the organization based on the metadata comprises at least one of: 

a member of the organization who communicates with at least a first threshold number of the members of the organization (‘a first threshold number’ could be any number 1 and over, clearly the collected email and IM data are members communicating with at least one other member of the organization; Sykes: page 388, “Table 1 Methodologies for data collection”, “Event Logger”, “Remote Desktop”; page 389, 3.2. Data collection technique; 3.3 Types of Interruptions, “Several different types of interruptions were of interest in this research. During the researcher observations, the type of interruption and rich contextual information was recorded. The types of interruptions observed were the following:1. telephone, 2. Instant Messenger, and updating system notifications (e.g., Windows update, Adobe, Java, etc.), 3. email notifications”), or a member of one department of the organization who communicates with at least a second threshold number of members in another department of the organization.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hart (directed to generating an architectural layout with collected data) with Sykes (directed to collecting metadata to improve an office layout) and arrived at generating an architectural layout using collected metadata. One of ordinary skill in the art would have been motivated to make such a combination to generate an optimal workplace layout because “Collaboration is an important aspect for virtually all workplace environments. Workplaces often encourage and foster collaboration in a variety of ways with the purpose to collectively focus the group’s attention on a specific problem and solve it as quickly and as efficiently as possible” (Sykes: Abstract).

Regarding claims 6 and 16, Hart, Sykes, Wood and Benjamin teach:
The system of claim 1, wherein the target network model further indicates at least one of: 

the spatial clustering of the members of the organization into zones based on the level of interaction between the members of the organization (Hart: [0090], “Beginning with the vector-graphics floor plan object (described above) for the entire floor, the now-defined assets may be assigned to particular locations. For example, room objects for each room or space may be assigned to the floor plan including room occupancy, room type, cost allocation tracking; personnel objects (people) including name, position, departments, project teams, manager teams, birthday, etc. Structural objects may be assigned such as partitions; furniture assets; equipment assets; information technology (IT) assets; and even move and change reports and work orders; lease data objects; etc.”); or a number, a size, and an allocation of rooms with a specialized purpose for at least one of the zones based on the metadata of the digital communications indicating a number of meetings, a number of attendants for the meetings, and a duration of the meetings.

Regarding claims 7 and 17, Hart, Sykes, Wood and Benjamin teach:
The system of claim 6, wherein the rooms with the specialized purpose comprises a conference room, a meeting room, a board room, or a phone booth (Hart: para [0047], “Floor plans--architectural drawings including locations of payroll and non-payroll personnel, personnel in offices and workstations, equipment, support space, filing, conference rooms, amenities, storage, work flow adjacencies, etc”).


Regarding claims 8 and 18, Hart, Sykes, Wood and Benjamin teach:
The system of claim 1, wherein the user interface is further configured to: 

receive a selection by a user of the at least one criterion; display the one or more architectural designs and the criteria scores for the one or more architectural designs on the display device; and receive a selection by the user of the architectural design from the one or more architectural designs (Hart: para [0094], “Referring to FIG. 4, navigation of the three panels of the user-interface 100 of the present invention is an essential feature of the invention. The information displayed in the floor plan navigation panel 120 at left affects the floor plan editing panel 140 at right, and so too does the data grid 160 at bottom right, all three pulling from the same database. More specifically, the floor plan navigation panel 120 at left includes a thumbnail icon of the floor plan with a zoom feature, plus an underlying search panel that allows searching for any asset based on any defined variable and filter. If a subscriber points and clicks on any asset in the floor plan icon or searches and finds an asset in the search window, the asset is highlighted yellow in the floor plan editing panel 140 to the right. Moreover, the relevant database information appears in the data grid 160 at bottom right. The data grid 160 is editable (provided the user has proper permissions) and the variables for that asset can be edited as desired. For each assignment/reassignment, the user is prompted to accept/cancel the change, and if accepted the database is updated accordingly and the updated information appears in the data grid 160”; [0093], Figure 4).

Regarding claims 9 and 19, Hart, Sykes, Wood and Benjamin teach:
The system of claim 1, wherein the design analyzer is configured to determine the criteria scores for the one or more architectural design prototypes by performing at least one of: 
a simulation, a heuristic model calculation, or an agent-based simulation (Hart: paras [0060-0061], “The sixth step 12 entails developing financial cost models for various real estate alternatives. The cost models depend on predetermined variables including existing lease rate, anticipated lease rate, escalation rate, occupancy cost per person/attorney, etc. This data is entered into the CAOM office management database of the present invention… The seventh step 14 entails determining occupancy metrics including rentable square feet (RSF) per person/attorney, conference seat per person/attorney, filing drawer per person/attorney, private/open office ratio, percent of total RSF--office space, support, special purpose, reception & conference, amenities, Vacancy rate. This data is entered into the CAOM office management database of the present invention”).

Regarding claims 10 and 20, Hart, Sykes, Wood and Benjamin teach:
The system of claim 1, wherein the design analyzer is configured to automatically select the one or more architectural designs from the one or more architectural design prototypes based on at least one of: one or more of the criteria scores for the one or more architectural design prototypes with a highest score value; or a sum of the criteria scores for the one or more architectural design prototypes (Hart: paras [0060-0061], “The sixth step 12 entails developing financial cost models for various real estate alternatives. The cost models depend on predetermined variables including existing lease rate, anticipated lease rate, escalation rate, occupancy cost per person/attorney, etc. This data is entered into the CAOM office management database of the present invention… The seventh step 14 entails determining occupancy metrics including rentable square feet (RSF) per person/attorney, conference seat per person/attorney, filing drawer per person/attorney, private/open office ratio, percent of total RSF--office space, support, special purpose, reception & conference, amenities, Vacancy rate. This data is entered into the CAOM office management database of the present invention”).

Regarding claims 21 and 22, Hart and Sykes do not teach but Wood does teach:
The system of claim 1, wherein the design analyzer is configured to:

automatically discard the one or more architectural design prototypes when the criteria scores for the one or more architectural design prototypes are below a predetermined threshold (Wood: Fig. 8B, “Perform Space Layout Revisions”; para [0051], “revise the auto-generated space layout 400. If so, then space layout revision operations, likewise familiar to those of skill in the art, are performed to generate one or more revised space plans, which in various embodiments are then stored in a BIM. In various embodiments, the auto-generated space plan 400 is revised through the use of BIM design tools and approaches familiar to skilled practitioners of the art”; if the layout is revised, the previous iteration is discarded); wherein, the predetermined threshold is based on: one or more of the criteria scores for the one or more architectural design prototypes with a highest score value (Wood: Fig. 8A, “Process the Organization Structure Data and Space Constraint Data to Auto-generate a Space Layout”; Fig. 8B, “Select and Retrieve Space Layout(s) for Comparison” 822; paras [0062-0063], “the organization structure data and the space constraint data is processed in step 816, as described in greater detail herein, to auto-generate a space layout. The resulting space layout is then added to a target Building Information Model (BIM) in step 818... one or more space layouts are selected and retrieved in step 822”; para [0045], “the space constraint data may include financial data”; the constraints are considered the criteria, the layout is selected based on the constraint data); or a sum of the criteria scores for the one or more architectural design prototypes.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Hart and Sykes (directed to generating an architectural layout) with Wood (directed to criteria scoring) and arrived at generating, an architectural layout with criteria scoring. One of ordinary skill in the art would have been motivated to make such a combination because it “combines the physical constraints of a given building, and the business needs of the organization using the space, to provide an automated layout of business spaces” (Wood: para [0007]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148